Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Chen on 10/20/2021.

The application has been amended as follows: 
In claim 15, lines 1 and 2, please delete “The non-transitory computer readable storage medium of claim 14” and insert -- The non-transitory computer readable storage medium of claim 13--.  
Reasons for Allowance
Claims 1, 3-7, 9-13, and 15-18 are allowed
The following is an examiner’s statement of reasons for allowance: Claims 1, 7, and 13 of the current application teach similar subject matter as the prior art of Meij et al. (US 2016/0189047).  However claims 1, 7, and 13 are allowed for the reasons pointed out by the applicant’s remarks filed on 09/07/2021.  Specifically, the previously object subject matter has been rewritten into independent form.
Claims 3-6, 9-12, and 15-18 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Aravamudan et al. (US 2018/0082197) discloses systems, methods, and computer readable media detecting an association between semantic entities and generating semantic information between entities.
Jakubik (US 9,015,160) discloses multi-concept latent semantic analysis queries.
Jakubik (US 9,026,535) discloses multi-concept latent semantic analysis queries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672